— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated December 6, 1978, which affirmed an order of the Commissioner of the State Division of Human Rights, dated April 27, 1978, which found no probable cause to believe that the respondent engaged in the discriminatory practice complained of. The petitioner has charged that the respondent union discriminated against him in representing his interests with a former employer because of his age, marital status, disability, and arrest and conviction record. However, the record contains nothing which would suggest any lack of effective representation by the union, much less anything to seriously suggest discrimination against the petitioner. *993Order confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.